Citation Nr: 0121935	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC) 
benefits.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from January 1945 to July 
1946.  The veteran died in July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 decision by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which held that the appellant could not be recognized as 
the veteran's surviving spouse for purposes of entitlement to 
DIC benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in August 
1958.

2.  The veteran and appellant were divorced in July 1980.  

3.  The appellant and the veteran separated by mutual consent 
and did not live together again after their divorce in 1980.  
The veteran died in July 1989.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for DIC benefits purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A Record of Marriage shows that the veteran and the appellant 
were married in August 1958.  

Received from the veteran in February 1982 was a Declaration 
of Marital Status (VA Form 21-686c) in which he reported he 
had divorced the appellant in 1980.

Received from the veteran in June 1983 was a Declaration of 
Marital Status (VA Form 21-686c) in which he reported he had 
divorced the appellant in July 1980.

Received from the veteran in December 1984 was a Statement in 
Support of Claim (VA Form 21-4138) in which he reported that 
he and his "wife" resumed living together "over two years 
ago", and he claimed he did "not know the date".  

Received from the veteran in April 1987 was an Improved 
Pension Eligibility Verification Report (VA Form 21-8915), in 
which he reported that he was "married-not living with 
spouse" and indicated that he had contributed $1314 to the 
spouse's support during the past 12 months.  

Received from the veteran in November 1987 was a Declaration 
of Marital Status (VA Form 21-686c) in which he reported he 
had divorced the appellant in 1980.  

In November 1987 the veteran also submitted a statement in 
which he clarified that he was "not married".  He reported 
that if he indicated he was married "there must have been 
some mistake" and claimed that he had been divorced for about 
eight years and never remarried.  

Also received from the veteran in November 1987, May 1988, 
and June 1989 were Improved Pension Eligibility Verification 
Reports (VA Form 21-8915), in which he reported that he was 
"not married".  

A death certificate shows that the veteran died in July 1989.  
On the death certificate it was noted that the veteran's 
marital status was "divorced" and there was no surviving 
spouse.

Received from the appellant in November 1999 was an 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child 
(VA Form 21-534), in which she reported that she divorced the 
veteran in July 1980, and that she did not live continuously 
with the veteran from the date of marriage to the date of 
death.  She indicated that the cause of separation was "gross 
neglect" due to a drinking problem.  The appellant also noted 
that she was receiving Social Security benefits for the 
veteran.  

Submitted in November 1999 was a copy of the Decree of 
Divorce for the appellant and the veteran.  The appellant's 
attorney endorsed the second page of the decree.  A Judge did 
not sign the Decree of Divorce, but it was noted that the 
decree was "entered" on July 22, 1980 in the Court of Common 
Pleas, Division of Domestic Relations, and that the Clerk of 
the Court recorded the costs on July 16, 1980.  

In June 2000 the appellant testified at a hearing at the RO 
that after she divorced the veteran in 1980 she did not live 
with him.  She agreed that she was divorced from the veteran 
and had never remarried him.  She also indicated that the 
judge did not sign her divorce papers.

In June 2001 the appellant testified before the undersigned 
Member of the Board at the RO.  The appellant claimed that 
she was entitled to benefits because she was legally married 
to the veteran, had kids with him, and although she was 
separated and divorced from the veteran, they were never out 
of touch because they were still close friends and he would 
send her money.  She testified that she had received Social 
Security benefits for the veteran, but had had been taken off 
of his because she could draw her own.  She indicated that 
they were divorced in July 1980, but they lived in the same 
town and stayed in contact.  The appellant testified that 
neither she nor the veteran had remarried.  She claimed that 
they divorced because they could not get along living 
together and that they would fight a lot, but that after they 
divorced he moved about three blocks from her and then they 
got along well.  She claimed that her attorney told her that 
the judge had never signed her divorce decree, and that 
therefore it was not a legal divorce.  She claimed that she 
always thought the divorce was final and did not know any 
different until the attorney looked at the decree and told 
her.  The appellant testified that she thought the divorce 
decree was "okay" because that was how it came from the 
courthouse.

Analysis

A "surviving spouse" of a veteran may be eligible to receive 
VA death benefits.  The term "surviving spouse" means a 
person who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  

Marriage is established in any of several ways including by 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony.  38 C.F.R. § 3.205(a)(5).  
Where, however, necessary to a determination because of 
conflicting information, proof of termination of a marriage 
will be shown by proof of death, or a certified copy or 
abstract of final decree of divorce specifically reciting the 
effects of the decree.  38 C.F.R. § 3.205(b).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b).  

The Court has determined that 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

The appellant essentially contends that the decree of 
divorce, entered by the Court of Common Pleas in Hamilton 
County in July 1980, is not valid.  The appellant 
alternatively contends that she should be entitled to 
benefits because although she was divorced from the veteran, 
she stayed in contact with him after the divorce and he 
continued to provide her with financial support.  

The record reflects that the appellant and the veteran were 
married in August 1958.  A Decree of Divorce submitted by the 
appellant appears to show that they were divorced in July 
1980.  The appellant has testified that she assumed she was 
divorced from the veteran in July 1980, and various documents 
submitted by the veteran subsequent to 1980 show that the 
veteran reported on several occasions that he was divorced 
from the appellant in July 1980.  However, the appellant now 
contends that her lawyer recently gave her a copy of the 
Decree of Divorce which was not signed by the judge, and also 
reportedly told her that the divorce was not valid.  The copy 
of the decree appears to be an abstract and satisfactory 
evidence of the divorce.  The appellant does not claim any 
legal expertise and her account of what her attorney told her 
is of limited probative value.  The connection between what 
her attorney said and a layperson's account of what he 
purportedly said is simply too attenuated and inherently 
unreliable to be relied upon.  The decree shows that a 
hearing was held at which the appellant was present and the 
veteran was not, and the Decree of Divorce was entered by the 
Court of Common Pleas and the Clerk of the Court recorded the 
costs.  Moreover, no fraud has been alleged or shown, as both 
the appellant and the veteran were under the impression that 
they were divorced in July 1980.  The preponderance of the 
evidence weighs against a finding that the divorce decree is 
invalid.  

Furthermore, even if the divorce decree were invalid,  there 
is still no basis for finding that the appellant is the 
surviving spouse of the veteran.  In that regard, it is noted 
that a "surviving spouse" means a person who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  38 U.S.C.A. § 
101(3).  In that regard, the Board notes that the appellant 
and the veteran were separated from 1980 to the time of the 
veteran's death, and therefore did not continuously 
cohabitate during that time period.  The appellant has 
testified that after the divorce in 1980, she did not live 
with the veteran again.  And although there is a document of 
record dated in December 1984 in which the veteran claimed 
that he and his "wife" resumed living together "over two 
years ago", the appellant has contradicted this with her 
testimony that after their divorce, she never lived with the 
veteran again.  Also the veteran subsequently reported, in 
April 1987, that he was "married - not living with spouse", 
but later reported he was divorced since 1980 and that if he 
indicated he was married it was a mistake.  Thus, it appears 
that the appellant and the veteran did not continuously 
cohabitate from the date of marriage to the date of the 
veteran's death. 

Moreover, there is no convincing evidence showing that a 
"separation" of the appellant and the veteran from July 1980 
to the date of the veteran's death was due to the misconduct 
of the veteran without the fault of the surviving spouse.  
Although the appellant made references to "gross neglect" and 
a drinking problem on the part of the veteran, the appellant 
also testified that they could not get along living together 
and that they would fight a lot, but that after they divorced 
he moved about three blocks from her and then they got along 
well.  She also testified that after the divorce they were 
never out of touch because they were still close friends and 
he would send her money.  The preponderance of the evidence 
reflects that the separation was by mutual consent, and there 
is no showing of an intent on the part of the surviving 
spouse to desert the veteran or vice versa.  Thus, the 
evidence of record shows that there was not "continuos 
cohabitation" between the veteran and the appellant after 
July 1980.

Accordingly, under 38 U.S.C.A. § 101(3) and 38 C.F.R. 
§ 3.50(b) the appellant does not meet the legal criteria for 
recognition as the surviving spouse of the veteran for 
purposes of entitlement to DIC benefits, and this claim must 
be denied as lacking legal merit under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 1991 & Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000).  The 
record reflects that the appellant was notified in the 
December 1999 letter, the February 2000 statement of the 
case, a supplemental statement of the case in July 2000, and 
a June 2000 hearing at the RO, of what would be necessary, 
evidentiary wise, for a finding that the appellant is the 
surviving spouse of the veteran for purposes of DIC benefits.  
The Board therefore concludes that the appellant was 
adequately informed of the information and evidence needed to 
substantiate this claim, and the RO has complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000).  The appellant has reported 
that she was receiving Social Security benefits for the 
veteran after his death, and such records have not been 
associated with the claims file.  However, the Board finds 
that such records would not help substantiate the appellant's 
claim based on the fact that Social Security laws and 
regulations are different than VA laws and regulations, and 
even if she were entitled to Social Security death benefits, 
the current evidence of record now shows she does not, by 
law, qualify as a surviving spouse for VA DIC benefits.  
Thus, there is no reasonable possibility that any assistance 
in obtaining such records would aid in substantiating the 
appellant's claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, supra, (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board concludes that VA has satisfied its duties, as 



set out in the VCAA, to notify and to assist the veteran in 
this case.  Thus, the Board finds that further development is 
not warranted. 


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

